OPINION OF THE COURT
Memorandum.
Appeal dismissed, without costs.
No appeal lies from a decision (Rothman v Rothman, 38 AD2d 760). However, were the appeal properly before us, we would affirm.
The proceeds of the life insurance policy are not subject to encumbrance or legal process inasmuch as said proceeds were left with the insurance company under an optional income provision pursuant to the directions of the insured, and the insurance policy provided that such proceeds shall be exempt from the claims of all creditors (see EPTL 7-1.5, subd [a], par [2]). We note that there was no claim that the loan was for the purpose of purchasing necessaries. Consequently, no hearing was required to determine whether the exception for necessaries set forth in EPTL 7-1.5 (subd [a], par [2]) applies.
Concur: Buschmann, P. J., Hirsch and Jones, JJ.